141 Ga. App. 181 (1977)
233 S.E.2d 38
MARTIN
v.
THE STATE.
53316.
Court of Appeals of Georgia.
Submitted January 19, 1977.
Decided February 2, 1977.
William Ralph Hill, Jr., for appellant.
Earl B. Self, District Attorney, Jon B. Wood, Assistant District Attorney, for appellee.
BELL, Chief Judge.
Defendant was convicted of aggravated sodomy. Held:
1. No objection was made at trial to the in-court identification of defendant. Absent an objection, defendant will not be heard to complain on appeal that this in-court identification was tainted by prior improper out-of-court identification procedures. Johnson v. State, 128 Ga. App. 69 (1) (195 SE2d 676).
2. There is no merit in the contention that defendant was denied due process on the ground that the state knowingly used the perjured testimony of the victim.
3. The evidence authorized the conviction.
Judgment affirmed. McMurray and Smith, JJ., concur.